EXHIBIT INX INC. 2 1.Purpose.The purpose of the Plan is to provide employees of the Company and its Designated Subsidiaries with an opportunity to purchase Common Stock of the Company. It is the intention of the Company to have the Plan qualify as an “employee stock purchase plan” under Code Section423 (including any amendments or replacements of such Section). The provisions of the Plan shall, accordingly, be construed in a manner consistent with the requirements of Code Section423 and the applicable guidance of the Internal Revenue Service related thereto. 2.Definitions. (a)”Board” means the Board of Directors of the Company. (b)”Code” means the Internal Revenue Code of 1986, as amended. (c)”Common Stock” means the Common Stock of the Company. (d)”Company” means INX, Inc., a Delaware corporation. (e)”Compensation” means all W-2 cash compensation, including, but not limited to, base salary, wages, bonuses, incentive compensation, commissions, overtime, shift premiums, plus draws against commissions, provided, however that compensation shall not include any long term disability or workmen’s compensation payments, sabbatical payments, car allowances, tuition, relocation payments, expense reimbursements and any income realized as a result of participation in any stock option, stock purchase, or similar plan of the Company or of any Designated Subsidiary, and further provided, however, that for purposes of determining a participant’s compensation, any election by such participant to reduce his or her regular cash remuneration under Code Sections125 or 401(k) shall be treated as if the participant did not make such election. (f)”Continuous
